DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snead (US #
4,230,196). The Snead reference discloses capturing a first bucket load of the
material, the first bucket load including a center of mass (inherent: this is what a frontend loader does}:
rotating the bucket about at least one axis ta position the center of mass within a vertical
metering column that is defined by a plurality of load sensors (Col. 3, ll. 29-49);
detecting at least one first load parameter via the plurality of load sensors to generate a
first signal indicative of a first measurement of the first bucket load of material (Col. 3, ll. 50-64); and
displaying output on a user interface of a machine associated with the first signal so that
an operator of the machine can determine whether the first measurement does or does not
correspond with a target amount of the material (Col. 5, ll. 29-37; Col 6, ll. 6-28).


Conclusion
	Claims 1-10 are still allowable for the reasons stated in the “Conclusion” section of the last office action mailed 4 October 2021; claims 15-16, 18, and 20 are allowable for the reasons stated by the applicant in his “Remarks” filed 4 January 2022. Claim 22 is allowable because the Snead reference does not show, among other things, a plurality of load sensors located between an inner bucket and an outer bucket, and the bucket of the Roman reference is not designed to be filled by pushing it into a pile of material and then rotating it around 90 degrees to a vertical position for measurement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856